Title: From James Madison to James Simpson, 21 October 1802
From: Madison, James
To: Simpson, James


Sir
Department of State October 21st 1802.
My last which was of Augt 22d acknowledged your two Letters of June 17th and 26. Those since received are of Augt. 12th inclosing the Letter to you from the Emperors Minister and of Sept 3d inclosing your answer to that letter.
Your return to your Consular station under the circumstances which led to it, is entirely approved by the President. It was proper both as it secured a temporary state of peace at a critical moment, and as it facilitates the use of other means for effecting a permanent reconciliation. The President approves also your opposition to the claim of periodical presents, which your own recollection and the papers in your hands will best enable you to disprove. The Interest which the United States have in maintaining Peace on admissible terms with the Barbary Powers being particularly applicable to Morrocco, we calculate on all the exertions which you promise, for reestablishing on a solid basis the good understanding with the Emperor. With this view you will Keep him sensible of the friendly dispositions of the UStates, and of their respect for the good faith heretofore observed by him. The commercial Interest which Morocco has in avoiding War with a Nation possessing the faculties of the UStates is another consideration which you may probably touch on with advantage. Should money, or its equivalent, be found an indispensable Agent in fixing the Emperors disposition to Peace, you already know that Commodore Morris has a small fund, on which you may draw. Be as sparing of expense, however, as possible; both from a regard to œconomy, and to the policy of keeping down the hopes and pretensions of these mercenary powers. In no event you are to exceed 20,000 dollars; nor to go as far as that sum, unless it shall produce a firm peace and an express or tacit relinquishment of the claim set up to presents at stated periods, which are another name only, for tribute. The United States must judge for themselves how far, and on what occasions presents may be a proper testimony of their Respect for the faithfull and friendly conduct of the Emperor; and even of small presents regulated by this motive, you will not countenance expectation if it can be avoided. The 100 Gun Carriages which were kept back in consequence of the Emperors hostile declaration will be forwarded as soon as a proper conveyance can be found.
The Frigates New York and John Adams, will probably be in the Mediterranean before this reaches you. The force which will be kept in that Sea, will depend on the state of our affairs with the Coast of Barbary, and particularly with Morocco. For this as well as other reasons, the frequency and exactness of your communications will continue to be expected.

It will be agreeable to receive from you, as soon as more urgent duties will permit, a sketch of the present relations of Morocco with the several powers of Europe on the subjects of War and peace, commerce, tributes and presents; and of its dispositions and connections with Algiers and the other Regencies of Barbary. A fund will be placed in the hands of Bird Savage and Bird the Bankers of the United States in London, and you may in future draw on them for your Salary. With sentiments of great respect and consideration I have the honor to be Sir Your Obt Sert.
Signed——James Madison
 

   
   Tr (DNA: RG 59, CD, Tangier, vol. 2). Marked “Copy.” Docketed by Wagner, “Recd. in James Simpson’s 8 June 1803” (see JM to Simpson, 26 Mar. 1803).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:319, 342–43, 475 and n. 1, 507–8, 542–44, 545 n. 1.



   
   See Simpson to JM, 12 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:475).



   
   See Simpson to JM, 8 Jan. 1802, JM to Simpson, 20 Apr. and 22 Aug. 1802, and Daniel Brent to JM, 31 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:379, 3:141, 507–8, 528).


